DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	It is noted that the application mentions it is a 371 case, but there appears to be no claim for priority on the foreign application, and there are no copies received of the foreign priority document.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 12, the claim sets forth in singular form “a reinforcing plate” which suggests a singular reinforcing plate, then in the amended portion of claim 12 it redefines the singular reinforcing plate as two reinforcing plates, or it may be intended to be adding two more reinforcing plates in addition to the originally recited singular reinforcing plate where it is unclear which is intended and therefore the scope of the claim is unclear thereby rendering the claim indefinite where the scope of the claim cannot be 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 12, 14-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawatsu (4653777) in view of Lehnhardt (2003/0127854).  The reference to Kawatsu discloses the recited pipe bend structure (see figure 1; title) the pipe bend structure comprising a pipe bend (2 in fig 1), a reinforcing rib (seen as the rib  attached on the inside of the bend in figure 1 near the FIG. 1 in the drawing) and a reinforcing plate (4 in fig 1), wherein both ends of the pipe bend are respectively connected to at least an external pipeline via flanges (shown in fig 1 at each end of the bend 2), the reinforcing plate is disposed on an outer surface of the pipe bend (4 is located on the outside of bend 2), and the reinforcing rib is disposed on an inner arc side of the outer surface of the pipe bend (see fig 1 which shows the reinforcing rib near FIG. 1 in the drawing is on the inner arc side).  The reference to Kawatsu discloses that the pipe bend is used for pumping cement in cement factories (col 1, lines 14-24; col 1, lines 62-68), which would suggest there is a nozzle somewhere in the system and an external pipeline to supply the cement, and that they would be provided on each side of an elbow in the system, but does not specifically identify this and that such is a rotating apparatus.  The reference to Lehnhardt discloses that it is old and well known in the art to have a bend pipe structure 26 (see figs 2, 4, and 5 which show the pipe bend in a system of pipes) which is used to pump concrete [0002], and that such can pivot [0011]{0025], where it is seen to be connected to at least an external pipeline 20 (figs 2 and 4) and a nozzle end which can be connected to 10 (see figs 2 and 4; where at least some nozzle would need to be supplied or the pipe itself could be considered a nozzle if it is used to deliver the cement to a location), and where there are flanges provided at the ends of the pipe bend to make connections (near 28 and 30 of fig 5).  It would have been obvious to one skilled in the art to modify the pipe bend structure of Kawatsu by providing a rotating apparatus to permit the elbow to rotate to deliver concrete in selective flow direction in a horizontal plane as suggested by Lehnhardt and where such would not only be connected to some form of external pipeline supplying the cement/concrete, but can also be connected to something that dispenses the concrete which would be considered a nozzle as known in .  

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawatsu in view of Lehnhardt as applied to claims 12, 14-19, and 22 above, and further in view of Jiang (CN 205859360).  The reference to Kawatsu as modified discloses all of the recited structure with the exception of providing a support device having a support pipe and pipe holder wherein the support pipe is perpendicularly disposed, and is freely movable in a perpendicular direction along a sleeve outside same; the pipe holder has an arc surface and is disposed at a top end of the support pipe for holding the pipe bend, and an inner arc side of the arc surface pipe holder and an outer arc side of the pipe bend are fitted to each other, and wherein the pipe holder and the pipe bend are connected by means of welding.  The reference to Jiang is disclosed in the PCT to teach these features, and as seen in figure 1 shows the support pipe 20, a base 10, and a pipe bend holder 30, the support pipe is perpendicularly disposed to the base (see fig 1) and without the base being held down would be freely movable, in a perpendicular direction along a sleeve 401 outside same, the pipe holder 30 is seen in figure 1 to have an arc surface for holding the pipe bend and an outer arc attached to the support pipe, and it discusses welding is used on page 3 of the translation fourth full paragraph.   It would have been obvious to one skilled in the art to provide the pipe bend structure of Kawatsu as modified by providing a support device including a .  

Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered but they are not persuasive.   With respect to the arguments directed to the teachings of Kawatsu, the claims recited at least a singular reinforcing plate originally in claim 12, and then added two reinforcing plates which can then be considered as either a reinforcing plate 4 plus two more plates 6, or just plates 6 can be considered as the pair or reinforcing plates as taught in Kawatsu, thereby teaching either reading of claim 12 as currently amended, but either way there are at least two reinforcing plates formed by 6 in Kawatsu, and can additionally include plate 4 if an additional reinforcing plate were needed depending on how claim 12 is interpreted.  Kawatsu discloses a protruded line which as seen in the figures appears to be a rib extending outward from the surface or protruded in a curved line form, and since claim 13 wasn’t clear on whether another pair of reinforcing plates in addition to the reinforcing plate of claim 12 was being claimed, the examiner was not remapping just setting forth that there appeared to be a pair of protruded reinforcing ribs 6 provided on the sides in addition to reinforcing plate 4.  With regards to 6 not being a reinforcing plate, applicants have not set forth arguments as to why a protruded line which would be a protruded rib as seen in the figures would not be structurally the same as a reinforcing plate .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Fortes, Sutherland, Forbes, Spies, Godeau, and Lee disclosing state of the art pipe bends, and structures provided to support them and protect them.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH